Citation Nr: 1242950	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for onychomycosis of the feet (bilateral foot fungus), claimed as the residual of exposure to Agent Orange.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected disabilities, or as the residual of exposure to Agent Orange.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected disabilities, or as the residual of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs

ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1969 to August 1971, with service in the Republic of Vietnam from January to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran requested a Board personal hearing in July 2010.  Because the Veteran withdrew the hearing request in September 2011, the Board hearing request is considered withdrawn, and the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012); accord Anderson v. Brown, 9 Vet. App. 542, 546-47 (1996).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2012).
Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. 
§ 3.307(a)(6).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307.  The presumption requires that a veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27- 97.  

An opinion of the General Counsel for VA interpreted that service on a deep-water naval vessel off the shores of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on 
May 7, 1975, and that this was not inconsistent with the definition of service in the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii).  VAOPGCPREC 27-97.  A veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  Id.  Since issuance of that General Counsel opinion, VA has reiterated its position that service in deep-water naval vessels offshore of Vietnam (as opposed to service aboard vessels in inland waterways of Vietnam) is not included as "service in the Republic of Vietnam" for purposes of presumptive service connection for Agent Orange diseases.  66 Fed. Reg. 23166 (May 8, 2001).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The foregoing diseases shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2002); 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  VA regulations specify that the last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41,442-41,449, and 61 Fed. Reg. 57,586-57,589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the United States Court of Appeals for Veterans Claims (Court) has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83.

Service Connection for Bilateral Foot Fungus

With regard to the issue of service connection for bilateral foot fungus, it is uncontroverted that the Veteran has been diagnosed with onychomycosis of the feet.  Concerning the question of in-service disease or injury, the injury or event here contended is exposure to herbicides in Vietnam and wearing wet boots
throughout the jungles of Vietnam.  The Veteran is competent to report wearing wet boots throughout the jungles of Vietnam in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts).

The Veteran's DD-214 showed that he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal and had Vietnam service.  Based upon information obtained from the Veteran's service records, such exposure to herbicides during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2012) (a veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent).  Because the Veteran was awarded the Combat Infantryman Badge, the Board also finds that the Veteran engaged in combat.  Because the Board has found that the Veteran engaged in combat, the Board accepts as credible the Veteran's assertion of wearing wet boots throughout the jungles of Vietnam in service as consistent with the duties and circumstances of his service.  See 38 U.S.C.A. § 1154(b) (West 2002).

With respect to the question of medical nexus, because the Veteran's bilateral foot fungus diagnosis is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F.3d at 1043-44.

The Board finds that there are medical questions presented by this case that are not currently addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed bilateral foot fungus and his military service, in particular the presumed exposure to herbicides during service in Vietnam and wearing wet boots throughout the jungles of Vietnam.  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

No VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current bilateral foot fungus to the established in-service herbicide exposure or other service incident.  Given the presumption of herbicide exposure in service and the credible reporting of wearing wet boots throughout the jungles of Vietnam, the current diagnosis of onychomycosis, and the Veteran's statements asserting the current disability may be associated with herbicide exposure and wearing wet boots throughout the jungles of Vietnam in service, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current bilateral foot fungus is causally related to active service.  

Service Connection for Hypertension

The Veteran contends that his hypertension was caused or aggravated by his service-connected disabilities, specifically service-connected PTSD.  The Veteran is service connected for PTSD, evaluated as 70 percent disabling; and diabetes mellitus, evaluated as 20 percent disabling.  The Veteran has also claimed that his hypertension is due to exposure to herbicides during service.  

As noted above, based upon information obtained from the Veteran's service records, such exposure to herbicides during active service is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii).  With respect to the question of medical nexus, because the Veteran's hypertension is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F.3d at 1043-44.

In a March 2011 VA examination, the VA examiner opined that the Veteran's hypertension was not due to or aggravated by the Veteran's service-connected diabetes; however the VA examiner's opinion is inadequate because no rationale was given for this opinion and the VA examiner also did not opine whether the Veteran's service-connected PTSD caused or aggravated (permanently worsened in severity) the hypertension.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); see Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  

The Board finds that there are medical questions presented by this case that are not currently addressed by the evidence of record.  See Colvin, 1 Vet. App. at 175.  In this case, the claims file does not include an adequate medical opinion addressing whether hypertension is related to service, including exposure to herbicides in service, or to any of the service-connected disabilities, including service-connected PTSD.  There is insufficient medical evidence to determine whether the Veteran's hypertension is related to service or to one of the service-connected disabilities, specifically PTSD.  For these reasons, the Board finds that the Veteran should be afforded a new VA examination in order to obtain an opinion as to whether the hypertension was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities.  See Charles; see McLendon; see also 38 C.F.R. § 3.159(c)(4).

Service Connection for Erectile Dysfunction

The Veteran contends that his erectile dysfunction was caused or aggravated by his service-connected disabilities, specifically the medications he takes to treat his service-connected PTSD.  The Veteran has also claimed that his erectile dysfunction is due to exposure to herbicides during service.  

As noted above, based upon information obtained from the Veteran's service records, such exposure to herbicides during active service is presumed.  See 
38 C.F.R. § 3.307(a)(6)(iii).  With respect to the question of medical nexus, because the Veteran's erectile dysfunction is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F.3d at 1043-44.

The Board finds that there are medical questions presented by this case that are not currently addressed by the evidence of record.  See Colvin, 1 Vet. App. at 175.  In this case, the claims file does not include a medical opinion addressing whether erectile dysfunction is related to service, including exposure to herbicides in service, or to any of the service-connected disabilities, including medication taken to treat service-connected PTSD.  There is insufficient medical evidence to determine whether the Veteran's erectile dysfunction is related to service or to one of the service-connected disabilities, specifically medication taken to treat PTSD.  For these reasons, the Board finds that the Veteran should be afforded a new VA examination in order to obtain an opinion as to whether the erectile dysfunction was incurred in or aggravated by service or is proximately due to or aggravated by service-connected disabilities.  See Charles; see McLendon; see also 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA skin examination for the purpose of determining whether he has bilateral foot fungus that is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service.  The relevant documents in the claims folder should be furnished to the examiner for use in the study of this case.

Following a review of the relevant medical evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinion:

Is it as likely as not that any bilateral foot fungus that is currently present is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service?  The VA examiner should accept as fact that the Veteran wore wet boots throughout the jungles of Vietnam.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

2.  The Veteran should be afforded a VA hypertension examination for the purpose of determining whether he has hypertension that is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service, or secondary to (that is, caused or aggravated by) service-connected disabilities.  The relevant documents in the claims folder should be furnished to the examiner for use in the study of this case.

Following a review of the relevant medical evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinions:

1.  Is it as likely as not that any hypertension that is currently present is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service?

2.  Is it at least as likely as not (50 percent or higher degree of probability) that any hypertension that is currently present was caused or aggravated (that is, permanently worsened in severity) by the Veteran's service-connected disabilities, including service-connected PTSD? 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.

3.  The Veteran should be afforded a VA genitourinary examination for the purpose of determining whether he has erectile dysfunction that is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service, or secondary to (that is, caused or aggravated by) service-connected disabilities, specifically medication taken to treat service-connected PTSD.  The relevant documents in the claims folder should be furnished to the examiner for use in the study of this case.

Following a review of the relevant medical evidence in the claims file, history by the Veteran, physical examination, and any tests that are deemed necessary, the examiner should offer the following opinions:
      
1.  Is it as likely as not that any erectile dysfunction that is currently present is causally related to his military service, including in-service exposure to herbicides in Vietnam, or to some other incident of service?

2.  Is it at least as likely as not (50 percent or higher degree of probability) that any erectile dysfunction that is currently present was aggravated (that is, permanently worsened in severity) by service-connected disabilities, including the medication taken to treat the Veteran's service-connected PTSD? 

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale for any opinion expressed in the examination report(s) should be provided.  If any opinion can only be provided with resort to speculation, the examiner should so state and provide the reason that an opinion would require speculation.


4.  After completion of the foregoing and all other necessary development, the RO should re-adjudicate the issues of service connection for bilateral foot fungus, hypertension, and erectile dysfunction.  If the benefits sought remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

